Citation Nr: 1233068	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip condition.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a bilateral ankle condition.

4.  Entitlement to service connection for a middle and lower back condition.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

6.  Entitlement to service connection for a bilateral knee condition.

7.  Entitlement to service connection for a sleep disorder, to include sleep apnea/insomnia, including as secondary to posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a bilateral vision condition.

10.  Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for disorders of the bilateral hip, foot, ankles, knees, legs, and lower and middle back, GERD with hiatal hernia, sleep apnea, hearing loss, and a vision disorder.

The Board has modified the Veteran's sleep apnea claim to encompass all sleep disorders raised by the Veteran's complaints.  Thus, the issue has been modified as noted on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).

The RO also denied service connection for PTSD in the June 2008 rating decision, which the Veteran appealed to the Board.  However, in an August 2011 rating decision, the RO granted service connection for PTSD.  As no issue or controversy remains with respect to this issue, the service connection claim for PTSD is not before the Board.  

The issue of entitlement to service connection for tinnitus has been raised by the record on a statement submitted in November 2006.  The issue of entitlement to service connection for headaches, to include as secondary to the now service-connected posttraumatic stress disorder, also has been raised by the record via a statement submitted by the Veteran in August 2008.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disorders of the bilateral hips, feet, ankles, knees, legs, and low and middle back, GERD, a sleep disorder, hearing loss, and a vision disorder, all of which he relates to his military service.

Regarding the bilateral hips, legs, and knees, the Veteran contends that he injured his legs and knees during military training and had numbness in service.  He also indicates that he has chronic pain, swelling, and stiffness in his legs and knees with limitation of motion and that he is required to wear a knee brace.

The service treatment records note that the Veteran stated on a pre-induction report of medical history in August 1967 that he had injured his right knee in March 1967.   Clinical evaluation of the lower extremities in August 1967 was negative, however.  The rest of the service treatment records also are negative for any injuries to the legs or knees.  However, personnel records show that the Veteran served in the U.S. Army in Vietnam from January 1968 to January 1970 and that his unit was exposed to combat.  Therefore, any "wear and tear" to the knees and legs would be consistent with the circumstances of the Veteran's service.  

Post-service records show the Veteran complained of left knee and hip discomfort in June 2000 after jumping from about 30 inches from some equipment.  It was noted that he had no pre-existing hip or knee problems.  The assessment was contused left hip and knee secondary to jump.  A VA treatment record dated in September 2003 shows an assessment of degenerative joint disease of the knees.

With respect to the feet and ankles, the Veteran contends that he was required to wear combat boots during his military service and the continued running with military gear damaged his feet and ankles.  He indicates that his condition was not diagnosed prior to his separation from service, but that the trauma from running in combat boots caused his foot condition.

The service treatment records show the Veteran complained of right foot pain in September 1969.  Subsequent records from the Air Force Reserves show a diagnosis of pes planus on periodic examination in August 1989.

In addressing the back, the Veteran stated that he injured his back during a training exercise in service and experienced intense pain, swelling, and stiffness in his back.  He indicated that he had since been told that he had arthritis and degenerative joint disease and that since his injury in service he had some loss of range of motion in his back.

The service treatment records show complaints of back pain on two occasions in November 1968, specifically in the thoracic spine.  On his report of medical history at discharge from service in December 1969 the Veteran complained of back trouble.  The examiner noted that the Veteran had a muscle sprain in the back that had been treated.

After service, the Veteran underwent VA examination to address his spine in May 2008.  The examiner noted the two incidents of mid back pain in 1968 and indicated that no further episodes were noted, including on his separation (ETS) examination physical in December 1969.  The examiner thus determined that since there was no evidence of treatment in the service treatment records and in post-service records, the Veterans' present degenerative joint disease of the thoracolumbar spine was not related to the episodes of back pain in service.

The rationale relied on by the May 2008 examiner is based, in part, on inaccurate information.  While the examiner noted that there was no back pain mentioned on the Veteran's ETS physical in December 1969, the service treatment records, in fact, note that the Veteran did complain of a back trouble on his ETS physical in December 1969 and the examining physician noted muscle sprain in the back.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  For this reason, the Board cannot rely on the medical opinion provided in May 2008.

Regarding the claim of GERD with hiatal hernia, the service treatment records show the Veteran complained that a burning sensation occurred after eating his meals in April 1969.  This had been going on for the past week and a half.  The impression was possible gastritis.  On his ETS report of medical history in December 1969 the Veteran complained of frequent indigestion.  The examining physician noted that the Veteran had indigestion with drinking and had reduced his alcohol intake.

After service, VA treatment records show an assessment of GERD in November 2003.

With respect to the hearing loss claim, the service treatment records show that on his pre-induction report of medical history in August 1967, the Veteran claimed that he had mild hearing loss and ear trouble.  At entry into service in January 1968, however, audio examination did not show any hearing loss diagnosis; nor was hearing loss noted on subsequent treatment records during active duty service.  The Veteran states that he was exposed to very loud and high pitched sounds coming from airplanes and helicopters.  He also indicates that he was exposed to weapons fire at range training and during live fire during deployment in Saudi.  He contends that this noise exposure caused his hearing loss.  

The available personnel records note that the Veteran had just less than one year of service in Vietnam during the Vietnam War during active duty service in the Army and that his unit was exposed to combat.  Therefore, the Veteran is presumed to have been exposed to acoustic trauma in service.  The Veteran also subsequently served in the Air Force Reserves, but it is not clear whether he had any active military service during that time.  He states that he was deployed to Saudi Arabia but there is no documentation of this.  An April 1981 enlistment examination notes that the Veteran was enlisting into the Air Force as a civilian.  Subsequent treatment records show periodic examinations at Pope Air Force base in the Air Force reserves.  Hearing loss was first noted in November 1994. 

On remand, in addition to additional development regarding a hearing loss examination and opinion, the Veteran's personnel records for his service in the Air Force reserves need to be obtained to verify whether he had any additional periods of active duty service, including any deployments to Saudi Arabia.

In addressing the vision impairment claim, the service treatment records show that defective vision was noted at entry into service in January 1968, although distance vision was shown to be 20/20 in both eyes, uncorrected.  The Veteran underwent ophthalmologic consultation in April 1968.  He had complaints of headaches above the right eye brow and temporal side.  The diagnosis was hyperopia and astigmatism.  He underwent emergency treatment for his right eye in September 1969 because it appears that something got into his eyes.  On his report of medical history in December 1969 at separation from service it was noted that the Veteran complained of eye trouble; and the examining physician noted that the Veteran wore glasses for defective vision that was not significant.

Subsequent treatment records from Pope Air Force Base note that the Veteran had worn glasses since 1991.  Defective distant acuity also was noted in both eyes in December 1999.  A VA treatment record dated in January 2007 shows the Veteran had glaucoma of the eyes.

Finally, regarding a sleep disorder, the Veteran contends that he has insomnia and sleep apnea because of his PTSD and anxiety attacks.  He indicates that his condition was not properly evaluated during his military service and because he was not treated for his sleep disorder it became worse.

The service treatment records are negative for any treatment for a sleep disorder; however, this is consistent with the Veteran's reports that his sleep disorder was not properly diagnosed during his service.  

Post-service records are negative for any findings of a sleep disorder.  However, the Veteran has since been diagnosed with and service-connected for PTSD.  Therefore, his theory of entitlement on a secondary basis should be developed. 

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c).  Thus, the threshold for getting an examination is low.  Based on the evidence of record, a medical opinion is warranted to determine the likelihood that the Veteran's disorders of the bilateral hips, feet, ankles, knees, legs, and low and middle back, as well as his GERD, sleep disorder, hearing loss, and vision loss are related to his military service, with consideration of the various theories of entitlement asserted.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter regarding his claim for service connection for a sleep disorder to include as secondary to his service-connected PTSD, in addition to all the other claims on appeal, and notify him of the evidence needed to substantiate the claims, what evidence he should submit, and what VA will do on behalf his claims.  Also, request that the Veteran identify all physicians and medical facilities which have treated him for his claimed conditions since his discharge from service.  Thereafter, proper attempts should be made to obtain the identified records.

2.  Contact the appropriate service department to obtain his complete personnel file from his service in the U.S. Air Force Reserves from April 11, 1981 through 2000.  Attempt to verify what periods of active military service the Veteran had during this time and whether the Veteran was deployed to Saudi Arabia during the Persian Gulf War.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will take regarding his claim.  

3.  Thereafter, schedule a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough evaluation and determine all present disabilities of the bilateral hips, feet, ankles, low and middle back, knees, and legs, if any.

The examiner also should provide an opinion as to the following:

a)  Whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing right knee disability prior to his service.  If it is determined that such evidence exists, the examiner must identify the evidence and explain why it is supportive in finding that it is undebatable that the Veteran entered service with a pre-existing right knee disability.

b)  If question "a" is answered in the affirmative, the examiner must go on to state whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's pre-existing right knee disability was not aggravated by service.

c)  If question "b" is answered in the affirmative, then the examiner should state whether it is at least as likely as not (i.e. a least a 50-50 probability) that a pre-existing right knee disability was aggravated beyond the natural progress of the disability.  The disability which is attributed to aggravation must be identified.

d)  If it is determined that the Veteran did not enter service with a pre-existing right knee disability, the examiner should address whether it is at least as likely as not (i.e. a least a 50-50 probability) that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including due to training exercises.

e) The examiner also should address whether it is at least as likely as not (i.e. a least a 50-50 probability) that any current disorders of the left knee, bilateral hips, feet, ankles, low and middle back, and bilateral legs had their clinical onset during active service or are related to any in-service disease, event, or injury, including due to training exercises.

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records, records from Pope Air Force Base, VA treatment records, postservice treatment records, and the May 2008 VA examination report addressing the spine, and note the Board's assessment that the May 2008 opinion is insufficient as the examiner noted that the Veteran did not complain of back pain at his separation examination in December 1969, which in fact, is not true.  The examiner should also take into consideration the Veteran's report concerning the onset of his symptoms, the frequency of his symptoms, as well as his history concerning any injuries and duties of his service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  Thereafter, schedule a VA audio examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted, including audiological studies and speech recognition using the Maryland CNC test.

The examiner should conduct a thorough evaluation and determine the presence of any current hearing loss disability.

The examiner also should provide an opinion as to the following:

a)  Whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing hearing loss disability prior to his service.  If it is determined that such evidence exists, the examiner must identify the evidence and explain why it is supportive in finding that it is undebatable that the Veteran entered service with a pre-existing hearing loss disability.

b)  If question "a" is answered in the affirmative, the examiner must go on to state whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's pre-existing hearing loss disability was not aggravated by service.

c)  If question "b" is answered in the affirmative, then the examiner should state whether it is at least as likely as not (i.e. a least a 50-50 probability) that a pre-existing hearing loss disability was aggravated beyond the natural progress of the disability.  The disability which is attributed to aggravation must be identified.

d)  If it is determined that the Veteran did not enter service with a pre-existing hearing loss disability, the examiner should address whether it is at least as likely as not (i.e. a least a 50-50 probability) that any current hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, such as acoustic trauma during his combat service in Vietnam, acoustic trauma due to training exercises which involved weapons, or any other event of service.

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records and records from Pope Air Force Base, as well as the Veteran's lay statements regarding his history of acoustic trauma in the Army.

Please also note that a diagnosis of hearing loss in service is not the determinative issue in determining whether any current hearing loss is related to any event, disease, or injury in service, but whether the acoustic trauma reported by the Veteran caused any present hearing loss.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

5.  Thereafter, schedule a VA gastrointestinal examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough evaluation and determine the presence of any current GERD with hiatal hernia disability.

The examiner also should provide an opinion as to 
whether it is at least as likely as not (i.e. a least a 50-50 probability) that any current GERD with hiatal hernia had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's complaints of burning sensation after meals in April 1969.  

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records, records from Pope Air Force Base, as well as consider the Veteran's lay statements concerning the onset and frequency of gastrointestinal symptoms.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

6.  Thereafter, schedule a VA sleep disorder examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough evaluation and determine the presence of any current sleep disorders, to include sleep apnea.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (i.e. a least a 50-50 probability) that any sleep disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.      

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current sleep disorder was caused by his PTSD.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current sleep disorder was aggravated (meaning chronically worsened) by his PTSD.  If so, please state, to the extent possible, the baseline level of severity of the sleep disorder before the onset of aggravation.  
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran concerning symptoms, and frequency of such symptoms.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

7.  Thereafter, schedule a VA visual impairment examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough evaluation and determine the presence of any non-congenital or developmental defect of the eyes.  The examiner should state whether the Veteran's disability of the eyes involves only refractive error.  If a congenital or developmental defect of the eyes is found, the examiner should state whether there was a superimposed injury or disease of the eye which is related to service.  In this regard, the examiner should note the September 1967 emergency treatment of the eyes.

The examiner also should provide an opinion as to the following:

a)  State whether it is at least as likely as not (i.e. a least a 50-50 probability) that any current vision disorder other than refractive error had its clinical onset during active service or is related to any in-service disease, event, or injury, including the September 1969 emergency treatment for the eye in service.  If so the examiner should identify such eye disease/disability.  The examiner should specifically address whether any glaucoma found is at least as likely as not (at least a 50-50 probability) due to service, including any event or incident of service.

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records and records from Pope Air Force Base, as well as the VA treatment records.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


